United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 03-51273
                         Conference Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

ENRIQUE ALEJO-ZUNIGA,
also known as Enrique Bautista Zuniga,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-03-CR-201-ALL-SS
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Enrique Alejo-Zuniga has

filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).    Alejo-Zuniga has not filed

a response.    Our independent review of the brief and the record

discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.